Title: To Thomas Jefferson from Thomas Jefferson Randolph, 30 April 1826
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


My dear grandfather
Philadelphia
April 30th 1826
I arrived here this morning from New York. Every thing is now ready to commence the sale of the tickets. But a movement has taken place in New-York promising something more in its effects than any thing of the kind heretofore. a meeting has been called (in pursuance of the request of individuals) by the mayor to be held to morrow to take the subject in to consideration. I had an interview previous to my departure yesterday with the Mayor. several Aldermen and leading republicans at their instance to inform them what course would be most agreeable to you. much zeal was expressed & much confidence of success. At their special request I agreed to wait 15 days or to the 15th of May to see the result of their operations; before any tickets shall be sold. I do not doubt a rapid sale, if the N York movement should fail In my next of  May hope to be more certain upon the subject, I propose to remain here this week and spend ten days or a fortnight in Baltimore and Washington. If I find my services can then be dispensed with I shall joyfully turn my steps towards home. it is however possible I may find it necessary to return to N. York for a few daysMost affectionately yoursTh J Randolph